      Case 6:17-cv-06788-FPG-MJP Document 150 Filed 01/13/21 Page 1 of 1




January 13, 2021                                                                        John D. Esterhay
                                                                               JEsterhay@perkinscoie.com
                                                                                     D. +1.858.720.5758
                                                                                     F. +1.858.720.5858

VIA CM/ECF

Honorable Mark W. Pedersen
Western District of New York
Kenneth B. Keating Federal Building
100 State Street, Room 2330
Rochester, New York 14614

Re:      ValveTech, Inc. v. Aerojet Rocketdyne, Inc.
         Case No.: 6:17-cv-06788-FPG-MWP

Dear Magistrate Judge Pedersen:

       Pursuant to the Court’s procedures for raising discovery disputes, and the December 18,
 2020 Amended Scheduling Order which set both a February 12, 2021 deadline for close of fact
 discovery and a January 13, 2021 deadline for filing motions to compel discovery (Dkt. No.
 149 ¶ 3), Plaintiff ValveTech submits this letter to inform the Court there are outstanding
 discovery issues that have not yet been resolved, including: (1) Defendant Aerojet has not yet
 provided any deposition dates for depositions noticed by ValveTech, including those
 compelled by the Court’s October 16, 2020 Decision and Order (Dkt. No. 139); (2) Defendant
 Aerojet has not yet completed its document discovery production compelled by that order; and
 (3) ValveTech has timely served additional discovery to which Aerojet has not yet made an
 objection.

       ValveTech hopes that these issues will be resolved through continuing discussions
 between counsel, but files this letter motion to both inform the Court of these issues, given the
 rapidly approaching close of fact discovery, and also to comply with the Court’s deadline for
 motions to compel. ValveTech is willing and available to discuss any of these issues further
 with the Court if the Court requests, otherwise ValveTech would prefer to raise these issues
 further only after it is apparent no further negotiation with Aerojet is possible.

Respectfully submitted,




John D. Esterhay

JDE:ar

cc:      Counsel of record (via CM/ECF)
